DETAILED ACTION

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
Claims 15 and 16 both claim “an output device”.  However, parent claim 13 also claims “an output device”.  Examiner believes this to be a typographical error that should be corrected to reference the output device in claim 13 from claims 15 and 16.  If this is in fact a second output device, Applicant should amend the claims accordingly.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “primary network access device” in claims 1-17, “output device” in claims 5, 6, and 13-17, “input device” in claims 10 and 17, and “third network access device” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “output device” has proper structural support in [0030] of the specification, for example.  Similarly, the limitation “input device” has proper support in [0029] of the specification.  Both of these limitations are interpreted in view of the above paragraphs.  Examiner requests that Applicant provide details if it is believed that the specification supports a broader interpretation of these limitations.   

Claim Rejections - 35 USC § 112(b/f)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “primary network access device” in claims 1-17 and “third network access device” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In particular, [0031] describes the primary network access device, but only in terms of the device’s function, not its structure.  The specification does not provide details on the structure of either the primary or the third network access device.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a/f)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
That is, as noted above, the limitations  “primary network access device” in claims 1-17 and “third network access device” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, as noted above, the specification does not provide the required structural support for these limitations.  Therefore, claims 1-17 are rejected under 35 U.S.C. 112(f).   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itou et al (US 2020/0389833).

Regarding claim 1: Itou discloses a system for redundant communications in a vehicle, the system comprising: 
a primary network access device configured to transmit and receive first data using a first protocol (see Wi-Fi module unit 20 of Figure 1, which transmits and receives data using a first protocol (Wi-Fi)); 
a long-range radio transceiver configured to transmit and receive second data over at least one radio channel (see portable module 10 of Figure 1, for example; as indicated in [0021], for example, the portable module “can perform wireless communication in a wide area compared to the Wi-Fi module unit” and is reasonably interpreted as a long-range radio transceiver); and 
an electronic control unit (ECU) coupled to the primary network access device and the long-range radio transceiver and configured to (see controller 40 of Figure 1, for example, which is coupled to the transceivers): 
determine an out-of-range condition in response to the primary network access device being unable to at least one of transmit or receive the first data (as indicated in [0026], the threshold represents the signal level required for the Wi-Fi modules to communicate with the access point; that is, when the signal level is below the threshold level, the primary network access device (Wi-Fi module) is unable to at least one of transmit or receive the first data and is thus out of range of the corresponding access point(s)); 
generate a transmission message to be sent via the long-range radio transceiver in response to determining the out-of-range condition (as indicated in [0021], the portable module 10 transmits a transmission signal from the controller to the base station and thus the controller generates a transmission message to be sent via the long-range radio transceiver (portable module)); and 
control the long-range radio transceiver to transmit the transmission message via the at least one radio channel in response to determining the out-of-range condition (see [0042], for example, which indicates that in response to communication via the Wi-Fi modules being prohibited (i.e. when the signal level is below the threshold), the vehicle performs communication using the long-range radio transceiver (the portable module 10)).

Regarding claim 18: Itou discloses a method for redundant communications in a vehicle, the method comprising: 
transmitting and receiving first data via a primary network access device using a first protocol (see Wi-Fi module unit 20 of Figure 1, which transmits and receives data using a first protocol (Wi-Fi)); 
determining, by an electronic control unit (ECU), an out-of-range condition in response to the primary network access device being unable to at least one of transmit or receive the first data (as indicated in [0026], the threshold represents the signal level required for the Wi-Fi modules to communicate with the access point; that is, when the signal level is below the threshold level, the primary network access device (Wi-Fi module) is unable to at least one of transmit or receive the first data and is thus out of range of the corresponding access point(s)); 
generating, by the ECU, a transmission message to be sent via a long-range radio transceiver over at least one radio channel in response to determining the out-of-range condition (as indicated in [0021], the portable module 10 transmits a transmission signal from the controller to the base station and thus the controller generates a transmission message to be sent via the long-range radio transceiver (portable module)); and 
controlling, by the ECU, the long-range radio transceiver to transmit the transmission message via the at least one radio channel in response to determining the out-of-range condition (see [0042], for example, which indicates that in response to communication via the Wi-Fi modules being prohibited (i.e. when the signal level is below the threshold), the vehicle performs communication using the long-range radio transceiver (the portable module 10)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of McPhee et al (US 10,887,808).

Regarding claim 13: Itou discloses a system for redundant communications in a vehicle, the system comprising: 
a primary network access device configured to transmit and receive first data using a first protocol (see Wi-Fi module unit 20 of Figure 1, which transmits and receives data using a first protocol (Wi-Fi));  23 4822-0157-9693Attorney Docket No. 15269-44400 
a long-range radio transceiver configured to transmit and receive second data over at least one radio channel (see portable module 10 of Figure 1, for example; as indicated in [0021], for example, the portable module “can perform wireless communication in a wide area compared to the Wi-Fi module unit” and is reasonably interpreted as a long-range radio transceiver); and 
an electronic control unit (ECU) coupled to the primary network access device and the long-range radio transceiver and configured to (see controller 40 of Figure 1, for example, which is coupled to the transceivers): 
determine an out-of-range condition in response to the primary network access device being unable to at least one of transmit or receive the first data (as indicated in [0026], the threshold represents the signal level required for the Wi-Fi modules to communicate with the access point; that is, when the signal level is below the threshold level, the primary network access device (Wi-Fi module) is unable to at least one of transmit or receive the first data and is thus out of range of the corresponding access point(s)); 
generate a transmission message to be sent via the long-range radio transceiver in response to determining the out-of-range condition (as indicated in [0021], the portable module 10 transmits a transmission signal from the controller to the base station and thus the controller generates a transmission message to be sent via the long-range radio transceiver (portable module)); 
control the long-range radio transceiver to transmit the transmission message via the at least one radio channel in response to determining the out-of-range condition (see [0042], for example, which indicates that in response to communication via the Wi-Fi modules being prohibited (i.e. when the signal level is below the threshold), the vehicle performs communication using the long-range radio transceiver (the portable module 10)).
Itou does not explicitly disclose the limitations: an output device configured to output data and control the output device to output data indicating the out-of-range condition.  However, McPhee discloses a similar system with vehicles having multiple network interfaces.  Further, in 13:58-14:3, McPhee discloses the step of switching network interfaces and indicates that the switch can be provided to an output device (“a user interface within the vehicle”) output data indicating the switch of network interfaces (and thus indicating the out of range condition that triggered the switch).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to output data indicating the switch and thus also indicating the out of range condition to the user via an output device such as a user interface.  The rationale for doing so would have been to notify the user to enable the user to take corrective action as suggested in 13:58-14:3 of McPhee.

Regarding claim 2: Itou discloses the limitations of parent claim 1 as indicated above.  Itou does not explicitly disclose the limitations: the primary network access device is configured to communicate via a cellular network, and the ECU is further configured to determine the out- of-range condition in response to at least one of determining that the primary network access device is outside a range of the cellular network or in response to determining that a current location of the primary network access device is within or outside of a geo-fence corresponding to locations uncovered or covered by the cellular network.  
However, McPhee discloses a system with vehicles having multiple network interfaces.  Further, as indicated throughout, McPhee discloses using a current location (and predicted upcoming location) along with information about the expected signal to determine when the vehicle will be out of range.  For example, consider Figure 7, which indicates that the vehicle (while communicating with a first network) receives location-based performance data and determines a location at which to switch to another communication network.  This location at which to switch is interpreted as a geo-fence as it represents the boundary of an area covered by a first network with an area not covered by the first network, but covered by a second network.  Further, McPhee discloses that the first network can be a cellular network (see 13:4-11, for example).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to utilize the location based performance data and pre-select a network to change to at a particular location.  The rationale for doing so would have been to reduce data loss and recovery by proactively selecting a network prior to failure of the previous connection as suggested in 1:36-44 of McPhee, for example.

Regarding claim 14: Itou, modified, discloses the limitations of parent claim 13, as indicated above.  Itou does not explicitly disclose the limitations: the primary network access device is configured to communicate via a cellular network, and the ECU is further configured to determine the out- of-range condition in response to at least one of determining that the primary network access device is outside a range of the cellular network or in response to determining that a current location of the primary network access device is within or outside of a geo-fence corresponding to locations uncovered or covered by the cellular network.
However, McPhee discloses a system with vehicles having multiple network interfaces.  Further, as indicated throughout, McPhee discloses using a current location (and predicted upcoming location) along with information about the expected signal to determine when the vehicle will be out of range.  For example, consider Figure 7, which indicates that the vehicle (while communicating with a first network) receives location-based performance data and determines a location at which to switch to another communication network.  This location at which to switch is interpreted as a geo-fence as it represents the boundary of an area covered by a first network with an area not covered by the first network, but covered by a second network.  Further, McPhee discloses that the first network can be a cellular network (see 13:4-11, for example).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to utilize the location based performance data and pre-select a network to change to at a particular location.  The rationale for doing so would have been to reduce data loss and recovery by proactively selecting a network prior to failure of the previous connection as suggested in 1:36-44 of McPhee, for example.

Claims 3, 4, 6-8, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Kaminski (US 10,580,286).

Regarding claim 3: Itou discloses the limitations of parent claim 1 as indicated above.  Itou does not explicitly disclose the limitations: further comprising a sensor configured to detect sensor data corresponding to the vehicle, wherein the ECU is further configured to: determine an emergency condition based on the sensor data; and generate the transmission message to include a message indicating the emergency condition.  However, Kaminski discloses a vehicle which detects an emergency (an accident/collision) and transmits an emergency message indicating the emergency condition.  For example, consider 4:37-57 of Kaminski, which indicates that responsive to detecting an accident based on sensor data, the vehicle transmits an emergency message including relevant information such as location and type of impact to a server.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.

Regarding claim 4: Itou, modified, discloses the limitations of parent claim 3, as indicated above.  Itou does not explicitly disclose the limitations: wherein the emergency condition includes at least one of running out of fuel for powering the vehicle, running out of electrical energy for powering the vehicle, contact between the vehicle and an external object, or incapacitation of a driver of the vehicle.  However, as indicated above, Kaminski discloses detecting the emergency condition based on sensors detecting an accident (contact between the vehicle and an external object) which resulted in airbag deployment (see 4:37-57, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.

Regarding claim 6: Itou discloses the limitations of parent claim 1 as indicated above.  Itou does not explicitly disclose the limitations: further comprising an output device configured to output data, wherein the ECU is further configured to: receive a received message via the long-range radio transceiver; and c ccontrol the output device to output data corresponding to the received message.  However, Kaminski discloses the use of a “digital entity” such as vehicle 102b or user terminal 140 of Figure 2.  This digital entity can be used as an alternate device for communicating an emergency message in the situate where the TCU is damaged in the accident which triggered the emergency message (see 4:37-57 and 5:48-6:11, for example).  Thus, device 102b is configured to receive an emergency message from the vehicle involved in the accident 102a for the purpose of forwarding the emergency message to the server 186.  Further, as indicated in 6:39-47, the message may control the output device (a user interface or display, for example) to invite the user to take a picture or video of the accident scene to upload to the server.  Thus, in Kaminski, the received message triggers the device to control the output device to output data corresponding to the received message (the invitation to take a picture/video).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to utilize nearby vehicles such as 102b to help forward messages from a vehicle involved in an accident and to further prompt a user for action (such as taking a picture) when the message is received.  The rationale for doing so would have been to improve the effectiveness of the response to an accident by providing more information (such as a picture or video) to the responding personnel.  

Regarding claim 7: Itou, modified, discloses the limitations of parent claim 6, as indicated above.  Itou does not explicitly disclose the limitations: wherein the ECU is further configured to: identify a target recipient of the received message based on the received message; determine a re-transmit condition in response to a failure to determine that the target recipient is in the vehicle; and control the long-range radio transceiver to transmit the receive message in response to determining the re-transmit condition.  However, as noted above, Kaminski discloses the use of a “digital entity” such as vehicle 102b or user terminal 140 of Figure 2.  This digital entity can be used as an alternate device for communicating an emergency message in the situate where the TCU is damaged in the accident which triggered the emergency message (see 4:37-57 and 5:48-6:11, for example).  Thus, the vehicle 102b is configured to receive an emergency message from the vehicle involved in the accident 102a for the purpose of forwarding the emergency message to the server 186.  The vehicle 102b clearly determines that the message is intended for the server 186 (not itself) and that the intent is for the message to be re-transmitted (a re-transmit condition is indicated in the message which requests the vehicle 102b to forward the message) and then transmits the message to the server 186 via a long-range radio transceiver.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to utilize nearby vehicles such as 102b to help forward messages from a vehicle involved in an accident.  The rationale for doing so would have been to improve the reliability of the message by using alternate transmission paths in the case of failure of a first transmission path.

Regarding claims 8 and 20: Itou discloses the limitations of parent claims 1 and 18, as indicated above.  Itou does not explicitly disclose the limitation: wherein the ECU is further configured to: determine an identity of at least one of the vehicle or a user of the vehicle; determine a current location of the vehicle; and generate the transmission message to include the identity of the at least one of the vehicle or the user of the vehicle and to include the current location of the vehicle.  However, Kaminski discloses a vehicle which detects an emergency (an accident/collision) and transmits an emergency message indicating the emergency condition.  For example, consider 4:37-57 of Kaminski, which discloses that the emergency message includes the location of the vehicle.  Further, as indicated in 7:53-61, the vehicle may add identification information of the vehicle such as a VIN to the message transmitted in response to the detection of an accident/crash.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.

Regarding claim 12: Itou discloses the limitations of parent claim 1, as indicated above.  Itou does not explicitly disclose the limitations: further comprising a third network access device configured to communicate with a user device corresponding to a user of the vehicle, wherein the ECU is further configured to: determine a user communication event in response to determining that the user device is capable of communicating via a cellular network; generate a user message in response to determining the user communication event; and control the third network access device to transmit the user message to the user device to be transmitted via the cellular network in response to determining the user communication event.  However, Kaminski discloses the limitations: further comprising a third network access device configured to communicate with a user device corresponding to a user of the vehicle (see mobile device 140 of Figure 2, for example; as indicated in 5:48-55, this mobile device may correspond to an occupant of the vehicle; the vehicle transmits a message to the mobile device 140 via a third network access device such as an NFC controller, a Bluetooth controller, or a WiFi controller, as indicated in 6:12-25), wherein the ECU is further configured to: determine a user communication event in response to determining that the user device is capable of communicating via a cellular network (see 4:37-57 of Kaminski, which discloses that the vehicle determines a user communication event when an accident is detected; as noted in 6:12-47, the vehicle transmits an emergency message using this mobile device 140); generate a user message in response to determining the user communication event (see 4:37-57 and 6:12-47, for example, which indicate that an emergency message is transmitted in response to the detection of an accident); and control the third network access device to transmit the user message to the user device to be transmitted via the cellular network in response to determining the user communication event (see Figure 2 and 6:12-47, which indicates that the emergency message is transmitted via the mobile device 140 (also called the “digital entity”) via a cellular network).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  It would further have been obvious to use a local mobile device (such as device 140 of Kaminski of an occupant of the vehicle) to transmit the message in the case where the primary access device cannot transmit the message.  The rationale for doing so would have been to improve the reliability of the emergency message transmission in the case that the TCU is damaged in an accident, as suggested in 5:35-38 of Kaminski.

Regarding claim 19: Itou discloses the limitations of parent claim 18 as indicated above.  Itou does not explicitly disclose the limitations: further comprising: detecting, by a sensor, sensor data corresponding to the vehicle; determining, by the ECU, an emergency condition based on the sensor data; and generating, by the ECU, the transmission message to include a message indicating the emergency condition.  However, Kaminski discloses a vehicle which detects an emergency (an accident/collision) and transmits an emergency message indicating the emergency condition.  For example, consider 4:37-57 of Kaminski, which indicates that responsive to detecting an accident based on sensor data, the vehicle transmits an emergency message including relevant information such as location and type of impact to a server.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Kaminski (US 10,580,286) in view of Speaker (US 2020/0029194).

Regarding claim 5: Itou discloses the limitations of parent claim 1, as indicated above.  Itou does not explicitly disclose the limitations: further comprising an output device configured to output data, wherein the ECU is further configured to: identify a target recipient of the second data; include information corresponding to the target recipient in the transmission message; receive a confirmation message from a device associated with the target recipient indicating that the transmission message was received by the device associated with the target recipient; and control the output device to output data indicating that the confirmation message was received.  
However, Kaminski discloses a vehicle which detects an emergency (an accident/collision) and transmits an emergency message indicating the emergency condition.  For example, consider 4:37-57 of Kaminski, which indicates that responsive to detecting an accident based on sensor data, the vehicle transmits an emergency message including relevant information such as location and type of impact to a server.  This clearly discloses that the vehicle identifies a target recipient (the server 186) of the second data (relevant information).  Further, as indicated in 5:15-21, the message indicates information corresponding to the target recipient as the vehicle asks the transceiver to forward the message to the server 186.  Finally, in step 320 (and 7:27-32), the vehicle receives a confirmation that the message was successfully sent to the target device (server 186).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.
However, Itou, modified by Kaminski, does not explicitly disclose the limitation: further comprising an output device configured to output data and control the output device to output data indicating that the confirmation message was received.  However, Speaker discloses a system in which a vehicle transmits an emergency message when the likelihood of an emergency situation has been detected.  The vehicle of Speaker includes an output device (the headlight as well as any other device used to present the confirmation signal to the user in step 223 of Figure 2).  Further, Speaker discloses using an output device to notify the user that the emergency message has been sent (see [0077] – the light device “may pulse on and off once an emergency reporting to a dispatcher is confirmed” and step 223 of Figure 2 and [0078], which indicates that the user is presented with a confirmation when a successful connection has been made; see also [0017], which indicates that the notification may be provided via an integrated display screen, speaker, etc.).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou, modified, to further indicate (using an output device) to the user that the emergency message has been successfully sent.  The rationale for doing so would have been to enable the user to know that help is on the way in the event of an emergency situation, providing peace of mind to an injured rider, as suggested by Speaker in [0095].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Fechtel et al (US 2020/0280827).

Regarding claim 9: Itou discloses the limitations of parent claim 1, as indicated above.  Itou further discloses the limitation wherein the ECU is further configured to: communicate with a receiver via the long-range radio transceiver (see [0042], for example, which indicates that in response to communication via the Wi-Fi modules being prohibited (i.e. when the signal level is below the threshold), the vehicle performs communication using the long-range radio transceiver (the portable module 10)).  Itou does not explicitly disclose the limitations: wherein the ECU is further configured to: determine a bandwidth of the at least one radio channel based on the communication with the receiver; and generate the transmission message based on the bandwidth of the at least one radio channel such that at least a predetermined percentage of the bandwidth is utilized.  However, Fechtel discloses a similar system involving vehicles with multiple network interfaces.  Further, as indicated in Figure 53 and [0347]-[0348], Fechtel discloses using the bandwidth of different links to determine scheduling and allocation on those links.  As indicated in [0346], these scheduling decisions are made based in part on bandwidth requirements and thus the transmission is performed such that the vehicle uses a certain amount of the available bandwidth (percentage).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to measure bandwidth and generate the transmission message based on the measured bandwidth such that the requirements are met (including a certain percentage of bandwidth).  The rationale for doing so would have been to ensure the selected radio connections can support the applications used by the vehicle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Graham et al (US 2020/0202470).

Regarding claim 10: Itou discloses the limitation of parent claim 1, as indicated above.  Itou does not explicitly disclose the limitations of: further comprising an input device configured to receive user input to be transmitted to a remote device, wherein the ECU is further configured to generate the transmission message based on the user input.  However, providing an input device to receive user input an generating a transmission message based on the input is known in the art.  Consider Graham, for example, which discloses the use of a user interface which presents an input button to generate an emergency message that is transmitted to one more emergency contacts in the event of an emergency or threat (see [0110]-[0112], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to provide a user input device to receive user input to be transmitted to a remote device and to generate a message based on that input.  The rationale for doing so would have been to enable important safety information to be gathered from a user of the device and communicated to appropriate individuals or agencies.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Graham et al (US 2020/0202470) in view of Fechtel et al (US 2020/0280827).

Regarding claim 11: Itou, modified, discloses the limitations of parent claim 10, as indicated above.  Itou does not explicitly disclose the limitations: wherein the user input includes a selection of the primary network access device or the long-range radio transceiver, and the ECU is further configured to: generate a main message to be transmitted via the primary network access device based on the user input, and control the primary network access device to transmit the main message in response to the selection including the primary network access device; and generate the transmission message, and control the long-range radio transceiver to transmit the transmission message in response to the selection including the long-range radio transceiver.  However, Fechtel discloses a similar system involving vehicles with multiple network interfaces.  Further, as indicated in Figure 7, Fechtel discloses determining whether a RAT and the associated network access device is a primary interface based in part on user preferences.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to enable the user to provide preferences which influence the decision of interface selection as suggested by Fechtel and to thus control the transmission of the main message via the primary network access device or the transmission message via the long-rage radio transceiver based in part on those preferences.  The rationale for doing so would have been to enable the user to indicate a preference for one interface over another for reasons such as cost, performance, etc. to better align the device’s behavior with the desires of the user.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of McPhee et al (US 10,887,808) and in view of Kaminski (US 10,580,286).

Regarding claim 15: Itou, modified, discloses the limitations of parent claim 13, as indicated above.  Itou does not explicitly disclose the limitations: further comprising an output device configured to output data, wherein the ECU is further configured to: receive a received message via the long-range radio transceiver; control the output device to output data corresponding to the received message; identify a target recipient of the received message based on the received message;  24 41822-0157-993Attorney Docket No. 15269-44400 determine a re-transmit condition in response to a failure to determine that the target recipient is in the vehicle; and control the long-range radio transceiver to transmit the receive message in response to determining the re-transmit condition.  However, Kaminski discloses the use of a “digital entity” such as vehicle 102b or user terminal 140 of Figure 2.  This digital entity can be used as an alternate device for communicating an emergency message in the situate where the TCU is damaged in the accident which triggered the emergency message (see 4:37-57 and 5:48-6:11, for example).  Thus, device 102b is configured to receive an emergency message from the vehicle involved in the accident 102a for the purpose of forwarding the emergency message to the server 186.  The vehicle 102b clearly determines that the message is intended for the server 186 (not itself) and that the intent is for the message to be re-transmitted (a re-transmit condition is indicated in the message which requests the vehicle 102b to forward the message) and then transmits the message to the server 186 via a long-range radio transceiver.  Further, as indicated in 6:39-47, the message may control the output device (a user interface or display, for example) to invite the user to take a picture or video of the accident scene to upload to the server.  Thus, in Kaminski, the received message triggers the device to control the output device to output data corresponding to the received message (the invitation to take a picture/video).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to utilize nearby vehicles such as 102b to help forward messages from a vehicle involved in an accident and to further prompt a user for action (such as taking a picture) when the message is received.  The rationale for doing so would have been to improve the reliability of the message by using alternate transmission paths in the case of failure of a first transmission path and to improve the effectiveness of the response to an accident by providing more information (such as a picture or video) to the responding personnel.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of McPhee et al (US 10,887,808) in view of Kaminski (US 10,580,286) in view of Speaker (US 2020/0029194).

Regarding claim 16: Itou, modified, discloses the limitations of parent claim 13, as indicated above.  Itou does not explicitly disclose the limitations: further comprising an output device configured to output data, wherein the ECU is further configured to: identify a target recipient of the second data; include information corresponding to the target recipient in the transmission message; receive a confirmation message from a device associated with the target recipient indicating that the transmission message was received by the device associated with the target recipient; and control the output device to output data indicating that the confirmation message was received.  
However, Kaminski discloses a vehicle which detects an emergency (an accident/collision) and transmits an emergency message indicating the emergency condition.  For example, consider 4:37-57 of Kaminski, which indicates that responsive to detecting an accident based on sensor data, the vehicle transmits an emergency message including relevant information such as location and type of impact to a server.  This clearly discloses that the vehicle identifies a target recipient (the server 186) of the second data (relevant information).  Further, as indicated in 5:15-21, the message indicates information corresponding to the target recipient as the vehicle asks the transceiver to forward the message to the server 186.  Finally, in step 320 (and 7:27-32), the vehicle receives a confirmation that the message was successfully sent to the target device (server 186).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.
However, Itou, modified by Kaminski, does not explicitly disclose the limitation: further comprising an output device configured to output data and control the output device to output data indicating that the confirmation message was received.  However, Speaker discloses a system in which a vehicle transmits an emergency message when the likelihood of an emergency situation has been detected.  The vehicle of Speaker includes an output device (the headlight as well as any other device used to present the confirmation signal to the user in step 223 of Figure 2).  Further, Speaker discloses using an output device to notify the user that the emergency message has been sent (see [0077] – the light device “may pulse on and off once an emergency reporting to a dispatcher is confirmed” and step 223 of Figure 2 and [0078], which indicates that the user is presented with a confirmation when a successful connection has been made; see also [0017], which indicates that the notification may be provided via an integrated display screen, speaker, etc.).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou, modified, to further indicate (using an output device) to the user that the emergency message has been successfully sent.  The rationale for doing so would have been to enable the user to know that help is on the way in the event of an emergency situation, providing peace of mind to an injured rider, as suggested by Speaker in [0095].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of McPhee et al (US 10,887,808) in view of Graham et al (US 2020/0202470) in view of Fechtel et al (US 2020/0280827).

Regarding claim 17: Itou, modified, discloses the limitations of parent claim 13, as indicated above.  Itou does not explicitly disclose the limitations: further comprising an input device configured to receive user input to be transmitted to a remote device, the user input including a selection of the primary network access device or the long-range radio transceiver, wherein the ECU is further configured to: generate a main message to be transmitted via the primary network access device based on the user input, and control the primary network access device to transmit the main message in response to the selection including the primary network access device; and  25 4822-0157-9693Attorney Docket No. 15269-44400 generate the transmission message, and control the long-range radio transceiver to transmit the transmission message in response to the selection including the long-range radio transceiver.  However, providing an input device to receive user input an generating a transmission message based on the input is known in the art.  Consider Graham, for example, which discloses the use of a user interface which presents an input button to generate an emergency message that is transmitted to one more emergency contacts in the event of an emergency or threat (see [0110]-[0112], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to provide a user input device to receive user input to be transmitted to a remote device and to generate a message based on that input.  The rationale for doing so would have been to enable important safety information to be gathered from a user of the device and communicated to appropriate individuals or agencies.
Itou, as modified above, does not explicitly disclose the limitations: further comprising an input device configured to receive user input, the user input including a selection of the primary network access device or the long-range radio transceiver, wherein the ECU is further configured to: generate a main message to be transmitted via the primary network access device based on the user input, and control the primary network access device to transmit the main message in response to the selection including the primary network access device; and  25 4822-0157-9693Attorney Docket No. 15269-44400 generate the transmission message, and control the long-range radio transceiver to transmit the transmission message in response to the selection including the long-range radio transceiver.  However, Fechtel discloses a similar system involving vehicles with multiple network interfaces.  Further, as indicated in Figure 7, Fechtel discloses determining whether a RAT and the associated network access device is a primary interface based in part on user preferences.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to enable the user to provide preferences which influence the decision of interface selection as suggested by Fechtel and to thus control the transmission of the main message via the primary network access device or the transmission message via the long-rage radio transceiver based in part on those preferences.  The rationale for doing so would have been to enable the user to indicate a preference for one interface over another for reasons such as cost, performance, etc. to better align the device’s behavior with the desires of the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruschhaupt (US 2021/0329439) discloses a method for communicating emergency messages to an electronic device associated with a target person.  
Maier et al (US 2020/0128383) discloses a method for an emergency location information service for water-based network devices/vehicles.
Lei (US 2018/0227765) discloses a method for cellular service borrowing using dedicated short range communication technology.
McKeeman et al (US 9,282,495) discloses a method for switching from a first cellular network to a second cellular network.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 13, 2022